                          Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 1 of 10
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                        Western District of Pennsylvania
                                                         )
               UNITED ST ATES OF AMERICA                 )     JUDGMENT 'IN A CRIMINAL CASE
                           v.                            )
                                                         )
                  JEFFREY E. GOEHRING                          Case Number: 16-257
                                                                            )
                                                                            )      USM Number: 38221068
                                                                            )
                                                                            )       Stephen M. Misko, Esq.
                                                                            )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)        1
                                    ------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense




       The defendant is sentenced as provided in pages 2 through           __1_0_ _ ofthis judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)     2
               -------------
                                                        Ill!'   is   D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                           4/12/2019
                                                                          Date of Imposition of Judgment




                                                                           Cathy Bissoon, U.S. District Judge
                                                                          Name and Title of Judge


                                                                           4/12/2019
                                                                          Date
                           Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 2 of 10
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                       Judgment -   Page _ _2__ of   10
 DEFENDANT: JEFFREY E. GOEHRING
 CASE NUMBER: 16-257

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  120 months, with credit for time served on any federal detainer.




     Ill    The court makes the following recommendations to the Bureau of Prisons:

  that Defendant participate in any and all available mental health and sexual offender treatment programs while incarcerated;
  and that Defendant be housed at FCI-Elkton.


     D The defendant is remanded to the custody of the United States Marshal.

     !ill   The defendant shall surrender to the United States Marshal for this district:

            D at                                   D a.m.        D p.m.       on

            [ti' as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D   before 2 p.m. on

            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                          to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STA1ES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STA1ES MARSHAL
                             Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 3 of 10
   AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                          Sheet 3 - Supervised Release
                                                                                                            Judgment-Page   3    of        10
  DEFENDANT: JEFFREY E. GOEHRING
  CASE NUMBER: 16-257
                                                          SUPERVISED RELEASE
  Upon release from imprisonment, you will be on supervised release for a term of:
       10 years.




                                                         MANDATORY CONDITIONS

 1.       You must not commit another federal, state or local crime.
 2.       You must not unlawfully possess a controlled substance.
 3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
          imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 Ill The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
 4.        ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
 5.        ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.        ~   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
               directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
, 7.       D You must participate in an approved program for domestic violence.     (check if applicable)




 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 4 of 10
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                Judgment-Page   ___4__        of _ _ _1_0___
DEFENDANT: JEFFREY E. GOEHRING
CASE NUMBER: 16-257

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the P{Obation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
                       Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 5 of 10

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3B - Supervised Release
                                                                                           Judgment-Page   -=5-   of      10
DEFENDANT: JEFFREY E. GOEHRING
CASE NUMBER: 16-257

                                    ADDITIONAL SUPERVISED RELEASE TERMS
While on supervised release pursuant to this judgment, Defendant shall not commit another federal, state, or local crime,
he shall comply with the standard conditions of supervision recommended by the Sentencing Commission and adopted by
this Court, and shall comply with the following additional conditions:

1. Defendant shall not illegally possess a controlled substance.

2. Defendant shall not possess a firearm, ammunition, destructive device,
 or any other dangerous weapon.

3. Defendant is permitted to possess or use a computer and is allowed access to the Internet. However, Defendant is not
permitted to use a computer, or other electronic communication or data storage devices, including a cell phone, to access
child pornography or to communicate with any individual or group for the purpose of promoting sexual relations with
children. Defendant shall consent to the installation of any hardware or software to monitor any computer, or other
electronic communication or data storage devices used by him to confirm compliance with this condition. Furthermore,
Defendant shall consent to periodic unannounced examinations by the probation or pretrial services officer of any
computers, cell phones, or other electronic communication or data storage devices that Defendant has access to, to
confirm compliance with this condition. Additionally, Defendant shall consent to the seizure and removal of hardware and
data storage media for further analysis by the probation or pretrial services officer, based upon reasonable suspicion of a
violation of the conditions imposed in this case, or based upon reasonable suspicion of unlawful conduct by Defendant.
Failure to submit to the monitoring or search of computers and other electronic communication or data storage devices
used by Defendant may be grounds for revocation.

4. If Defendant's employment requires the use of a computer, Defendant may use a computer in connection with the
employment approved by the probation or pretrial services officer, provided Defendant notifies his employer of the nature
of the conviction. The probation or pretrial services officer shall confirm compliance with this notification requirement.

5. Defendant shall provide the Probation Office with accurate information about Defendant's entire computer system
(hardware or software) and other electronic communication or data storage devices or media to include all passwords used
and the names of the Internet Service Providers. Defendant also shall abide by the provisions of the Computer
Restrictions and Monitoring Program approved by the Court.

6. Defendant shall not enter into a rental agreement and/or purchase computers, cell phones, or electronic communication
or data storage devices without the consent of the probation officer. Furthermore, Defendant shall not make excessive
and/or unexplained purchases of items ordinarily related to children under the age of 18, without approval of the probation
officer.

7. Defendant shall not photograph and/or visually record any children any children under the age of 18 without the written
consent of their parent or legal guardian who is aware of the nature of Defendant's history, characteristics, and conviction
and has been approved by the probation officer.

8. Defendant shall not possess or access with intent to view any materials, including pictures, photographs, books,
writings, drawings, videos, or video games depicting and/or describing child pornography as defined at 18 U.S.C. § 2256
(8), or obscene visual representations of the sexual abuse of children as defined at 18 U.S.C. § 1466A.

9. With the exception of brief, unanticipated, and incidental contacts, to include Defendant's place of employment and/or
volunteer activity, Defendant shall not associate with children under the age of 18, except for immediate family members,
unless in the presence of an adult who has been approved by the probation officer to supervise contact with particular
children. ·

[Supervised release conditions continue on "Special Conditions of Supervision" page.]
                        Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 6 of 10
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                            Judgment-Page   _.cc.6_   of      10
DEFENDANT: JEFFREY E. GOEHRING
CASE NUMBER: 16-257

                                       SPECIAL CONDITIONS OF SUPERVISION
10. Defendant shall not frequent and/or loiter within 500 feet of places where children congregate on a regular basis, such
as, but not limited to, schools; playgrounds; children's toy and/or clothing stores; video arcades; daycare centers;
swimming pools; zoos; amusement parks, or other places primarily used or that can reasonably be expected to be used by
children under the age of 18, without prior permission of the probation officer.

11. Defendant shall participate in a mental health and/or sex offender treatment program, approved by the probation
officer, until such time as. Defendant is released from the program by the prob 9tion officer. Defendant shall abide by all
program rules, requirements, and conditions, including submission to polygraph testing; such testing shall continue
throughout the term of supervision in order to monitor and ensure compliance with the conditions of supervision. The
Probation Office is authorized to release Defendant's presentence investigation report to the treatment provider if so
requested.

12. As required by 18 U.S.C. §§ 3563(a)(8) and 3583(d), and the Sex Offender Registration and Notification Act (SORNA,
42 U.S.C. §16901, et seq.), Defendant shall report the address where he will reside and any subsequent change of
residence to the probation officer responsible for Defendant's supervision, and further shall register as a convicted sex
offender in any state where he resides, is employed, carries on a vocation, or is a student.

13. Defendant shall submit his person, property, house, residence, vehicle, papers, business or place of employment, to a
search, conducted by a United States probation or pretrial services officer at a reasonable time and in a reasonable
manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to
submit to such a search may be grounds for revocation. Defendant shall inform any other residents that the premises may
be subject to searches pursuant to this condition.                                            ·

14. Defendant shall cooperate in the collection of DNA as directed by the probation officer.

15. While any portion of the restitution remains outstanding Defendant shall abide by the following additional conditions:
    a. Defendant shall report any change of address within 30 days to the United States Attorney's Office.
    b. Defendant shall provide the probation officer with access to any requested financial information.
   ·c. Defendant is prohibited from incurring new credit charges or opening additional lines of credit without prior written
approval of the probation officer.
                          Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 7 of 10
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment - Page          7           of          10
 DEFENDANT: JEFFREY E. GOEHRING
 CASE NUMBER: 16-257
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                     JVT A Assessment*                                                Restitution
TOTALS             $ 100.00                      $ 5,000.00                          $                             $ 4,500.00



 D The determination ofrestitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 ~   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.




  "Chelsea" from the "2crazygurls Series"                                                                          $750.00

                                                                                                                •,~~=~~~~~q'~i   S;OS'°"""'-'"•"•=•>L,,L.,,·.




TOTALS                               $                         0.00              $                   4,500.00
                                                                                     ----------

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the paymentoptions on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      ~ the interest requirement is waived for the             D       fine   ~ restitution.

      D the interest requirement for the           D fine          •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                        Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 8 of 10
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5A - Criminal Monetary Penalties
                                                                                            Judgment-Page   -=8-   of   -~1~0__
DEFENDANT: JEFFREY E. GOEHRING
CASE NUMBER: 16-257

                     ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Defendant shall make restitution payments from any wages he may earn in prison in accordance with the Bureau of
Prisons' Inmate Financial Responsibility Program, through which 50% of his prison salary shall be applied to pay
restitution. Any portion of the restitution that is not paid in full at the time of Defendant's release from imprisonment shall
be paid as a condition of supervised release. The victims' recoveries from Defendant are limited to the amounts stated in
the Criminal Monetary Penalties Section, and Defendant's liability for restitution ceases if and when the victims receive the
full amounts ordered. Defendant shall apply all moneys received from income tax refunds, lottery winnings, inheritance,
judgments and any anticipated or unexpected financial gains to the outstanding court ordered financial obligation within 1O
days of receipt, unless excused from doing so by Order of the Court.
                            Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 9 of 10
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments

                                                                                                          Judgment- Page       9      of       10
 DEFENDANT: JEFFREY E. GOEHRING
 CASE NUMBER: 16-257

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      D Lump sum payment of$                                 due immediately, balance due

             D     not later than                                  , or
             D     in accordance with D C,         D D,        D E, or        D F below; or
 B      D Payment to begin immediately (may be combined with              •   c,      D D, or      D F below); or

 C      D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D       D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E       D Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F       liZl Special instructions regarding the payment of criminal monetary penalties:
              Defendant's coun.sel represented at the time of sentencing that Defendant paid the $5,000 JVTA assessment. The
              docket'reflects that Defendant paid his special assessment of $100 on 9/17/2018 (Doc. 48).

              See "Additional Terms for Criminal Monetary Penalties" for additional terms.


Unless _the co~rt ha~ expressly order~d ~therwise, if this judgment imposes imprisonment, payment of criminal monetary penaltie~ is due during
the penod of1mpnsonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D       Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.       ,




D       The defendant shall pay the cost of prosecution.

D       The defendant shall pay the following court cost(s):

It'.!   The defendant shall forfeit the defendant's interest in the following property to the United States:
         See "Additional Forfeited Property" section.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
                        Case 2:16-cr-00257-CB Document 73 Filed 04/15/19 Page 10 of 10
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6B - Schedule of Payments
                                                                                             Judgment-Page    10   of      10
DEFENDANT: JEFFREY E. GOEHRING
CASE NUMBER: 16-257

                                           ADDITIONAL FORFEITED PROPERTY
   Defendant shall forfeit to the United States the following property, as described in the Court's Preliminary Order of
   Criminal Forfeiture, which is hereby incorporated into this Judgment Order pursuant to Criminal Rule 32.2:

   • One Seagate HOD bearing Model Number: ST31000528, and Serial Number: 9VPE74HK;

   • One Western Digital HOD bearing Model Number: WD2500KS, and Serial Number: WCANK5927538;

   • One Apple iPhone bearing Model Number: A1522, and Serial Number: F9CRJ1WMG5QJ; and

   • One Western Digital HOD bearing Model Number: WD800J'?, and Serial Number: WMACM2045866.
